     Case 1:99-cr-01142-JGK Document 211 Filed 05/29/20 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
UNITED STATES OF AMERICA
                                                99-cr-1142-008 (JGK)
          - against -
                                                MEMORANDUM OPINION AND
VICTOR GRULLON,                                 ORDER

                    Defendant.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The pro se defendant, Victor Grullon, has moved for a

reduction in sentence pursuant to Section 404 of the First Step

Act of 2018. Pub. L. No. 115-391, 132 Stat 5194 (2018).

                                   I.

     The Court assumes the parties’ familiarity with the

underlying facts, which were discussed in the Memorandum Opinion

and Order dated February 12, 2020. Dkt. No. 200. As relevant to

the motion, the jury found the defendant guilty on Counts One

and Two of the superseding indictment dated June 29, 2000. Dkt.

No. 62. Count One charged the defendant with a dual-object

conspiracy to distribute narcotics in violation of 21 U.S.C. §

846; the first object was to distribute 50 grams and more of

crack cocaine (also known as cocaine base) and the second object

was to distribute 5 kilograms and more of powder cocaine, both

in violation of 21 U.S.C. §§ 812, 841(a)(1) and 841(b)(1)(A).

Count Two charged the defendant with distribution and possession

with intent to distribute crack cocaine in violation of 21

U.S.C. § 841(b)(1)(A). The defendant was found guilty at trial

                                   1
     Case 1:99-cr-01142-JGK Document 211 Filed 05/29/20 Page 2 of 11



of both counts and the jury made the necessary findings of the

quantities of drugs involved to trigger the mandatory minimum

penalties in 21 U.S.C. § 841(b)(1)(A). The Government had also

filed a prior felony information which increased the mandatory

minimum penalties for Counts One and Two to twenty years on each

count. The defendant was sentenced principally to 360 months on

both counts to run concurrently, the bottom of the Guideline

Sentencing Range found by the trial judge. Counting good time

credit, the defendant has spent nearly twenty-five years in

prison and is scheduled to be released on August 11, 2025.

     The defendant now moves to reduce his sentence on Counts

One and Two.

                                  II.

     In 2010, Congress enacted the Fair Sentencing Act, which

“altered the threshold drug quantities that trigger the penalty

ranges for crack cocaine offenses located in 21 U.S.C.

§ 841(b)(1). As relevant to [the defendant], the Fair Sentencing

Act increased the threshold quantity for conviction under

§ 841(b)(1)(A) from 50 to 280 grams of crack cocaine.” United

States v. Holloway, No. 19-1035-CR, 2020 WL 1966840, at *2 (2d

Cir. Apr. 24, 2020); Dorsey v. United States, 567 U.S. 260, 269

(2012). The First Step Act did not apply retroactively to

defendants who had been sentenced before the Act became

effective, and did not amend the powder cocaine drug quantity


                                   2
      Case 1:99-cr-01142-JGK Document 211 Filed 05/29/20 Page 3 of 11



thresholds required to trigger the mandatory minimum provisions

of Section 841(b)(1)(A) and Section 841(b)(1)(B).

     In 2018, Congress enacted the First Step Act. Section

404(b) of the First Step Act allows a court that imposed a

sentence for a “covered offense” to “impose a reduced sentence

as if sections 2 and 3 of the Fair Sentencing Act . . . were in

effect at the time the covered offense was committed.” Section

404(a) defines “covered offense” as “a violation of a Federal

criminal statute, the statutory penalties for which were

modified by section 2 or 3 of the Fair Sentencing Act of 2010

. . . that was committed before August 3, 2010.” Although a

defendant may be eligible for relief under the First Step Act,

he is not necessarily entitled to relief. Holloway, 2020 WL

1966840, at *5. Section 404(c) makes clear that the First Step

Act does not “require a court to reduce any sentence,” but

enumerates only two limitations on when a court may entertain a

motion made under the First Step Act, neither of which apply in

this case. 1




1 The limitations stated in Section 404(c) are that “[n]o court shall
entertain a motion made under this section to reduce a sentence if the
sentence was previously imposed or previously reduced in accordance with the
amendments made by sections 2 and 3 of the Fair Sentencing Act of 2010
(Public Law 111–220; 124 Stat. 2372) or if a previous motion made under this
section to reduce the sentence was, after the date of enactment of this Act,
denied after a complete review of the motion on the merits.”
                                      3
      Case 1:99-cr-01142-JGK Document 211 Filed 05/29/20 Page 4 of 11



                                     A.

      The parties agree that the defendant is eligible for

resentencing on Count Two under the First Step Act. It is also

undisputed that both the violations in Count One and Count Two

were committed before August 3, 2010. The parties dispute

whether Count One is a covered offense for which the defendant

is eligible for resentencing.

      In determining what constitutes a “covered offense” under

Section 404(a), this Court joins the majority of courts in this

district in concluding that eligibility for relief depends on

the statute of conviction, rather than the defendant’s

underlying conduct. 2 See United States v. Rose, 379 F. Supp. 3d

223, 228-29 (S.D.N.Y. 2019) (Section 404(a)’s “penalties clause”

modifies “Federal criminal statute” and not “violation”); United

States v. Williams, No. 03-CR-1334, 2019 WL 2865226, at *2

(S.D.N.Y. July 3, 2019) (same); United States v. Bowman, No. 92

CR. 392, 2020 WL 470284, at *2 (S.D.N.Y. Jan. 29, 2020)

(collecting cases). Because 21 U.S.C. § 846 subjects defendants

to “the same penalties as those prescribed for the offense, the

commission of which was the object of the . . . conspiracy,” the

statutory penalties for Count One’s conspiracy charge are

dictated by Sections 841(a)(1) and 841(b)(1)(A). Because the

Fair Sentencing Act changed the threshold quantity for

2 The Second Circuit Court of Appeals has yet to address “the relevance of a
defendant’s underlying offense conduct to the eligibility determination.”
Holloway, 2020 WL 1966840, at *3 n.4.
                                      4
     Case 1:99-cr-01142-JGK Document 211 Filed 05/29/20 Page 5 of 11



conviction from 50 to 280 grams of crack cocaine under

841(b)(1)(A)(iii), the statutory penalties for Count One were

modified. Accordingly, a conspiracy to distribute crack cocaine

is a covered offense.

     The Government argues that because the jury convicted the

defendant of a dual-object conspiracy, and found that the

defendant was guilty of conspiring to distribute both 50 grams

and more of crack cocaine and 5 kilograms and more of powder

cocaine, the conspiracy charge is not a covered offense. The

Government contends that the quantity of powder cocaine would

also have triggered the mandatory minimum provision of Section

841(b)(1)(A), and thus the defendant’s penalties would not have

been modified. Additionally, the Government argues that had the

Fair Sentencing Act’s changes to the drug quantity threshold

been in place during his sentencing, the defendant would still

have met the mandatory minimum provisions of Section

841(b)(1)(A), because the sentencing court found that the

defendant was responsible for about 1.5 kilograms of crack

cocaine that the conspiracy distributed on a daily basis, more

than enough to trigger the mandatory minimum under the Fair

Sentencing Act.

     Both of these arguments rely on interpreting “covered

offense” to apply only to an offense for which penalties based

on the defendant’s actual conduct, and not statutory penalties


                                   5
     Case 1:99-cr-01142-JGK Document 211 Filed 05/29/20 Page 6 of 11



in the Controlled Substances Act, were changed. As discussed

above, there is no basis to interpret the statute in such a

limiting fashion. As the Fourth Circuit Court of Appeals

recently noted, nothing in the text of the statute requires

“that a defendant be convicted of a single violation of a

federal criminal statute whose penalties were modified by

section 2 or section 3 of the Fair Sentencing Act.” United

States v. Gravatt, 953 F.3d 258, 264 (4th Cir. 2020) (holding

that multi-object conspiracy to distribute both crack and powder

cocaine was a covered offense eligible for resentencing). In

addition, Congress set forth only two limits on the statute’s

applicability in Section 404(c), neither of which include “a

covered offense . . . combined with an offense that is not

covered.” Id.; see also United States v. White, No. 04 CR 464-

30, 2020 WL 1888981, at *1-*2 (N.D. Ill. Apr. 16, 2020)

(conviction of multi-object conspiracy does not change the fact

that eligibility is determined by statute of conviction); United

States v. Jones, No. 3:99-CR-264-6, 2019 WL 4933578, at *9 (D.

Conn. Oct. 7, 2019) (“So long as a defendant was convicted of ‘a

violation’—i.e., at least one violation—for which the penalties

were modified by Section 2 or 3 of the Fair Sentencing Act, he

or she is eligible for relief.”). Several other district courts

have also found drug conspiracies involving both cocaine base

and other drugs that trigger Section 841(b)(1)(A)’s mandatory


                                   6
      Case 1:99-cr-01142-JGK Document 211 Filed 05/29/20 Page 7 of 11



provisions to be covered offenses under the First Step Act. See

United States v. Luna, No. 3:05-CR-58, 2020 WL 464778, at *4 (D.

Conn. Jan. 29, 2020) (crack and powder cocaine) (collecting

cases); Jones, 2019 WL 4933578, at *9-*10 (cocaine base and

heroin); United States v. Medina, No. 3:05-CR-58, 2019 WL

3769598, at *3 (D. Conn. July 17, 2019) (crack and powder

cocaine), reconsideration denied, No. 3:05-CR-58, 2019 WL

3766392 (D. Conn. Aug. 9, 2019). 3

     Accordingly, Count One is a “covered offense” under Section

404(a).

                                     B.

     Having determined that both Counts One and Two are covered

offenses under the First Step Act, the Court finds that

resentencing on those Counts is appropriate. The parties have

not asked for a sentencing hearing and indeed the defendant has

requested that the Court proceed to sentencing expeditiously.

Both the defendant and the Government agree that the Court

should consider the relevant factors in 18 U.S.C. § 3553(a).




3 The Government cites cases where courts have found that dual-object
conspiracies involving both crack and powder cocaine are not considered
covered offenses. See e.g., United States v. Barber, No. 5:08CR39-RH, 2020 WL
373982, at *2 (N.D. Fla. Jan. 22, 2020); United States v. Bynum, No. CR 3:09-
826-17-CMC, 2019 WL 2266437, at *3 (D.S.C. May 28, 2019). However, these
courts relied on reasoning that the Court finds unpersuasive. See Barber,
2020 WL 373982, at *2 (relying on the amount of drugs at issue to calculate
whether the defendant’s penalty, rather than the statutory penalty, would be
modified); Bynum, 2019 WL 2266437, at *3 (requiring statutory penalties for
all, rather than any, violations of the statute to be modified by the First
Step Act).
                                      7
        Case 1:99-cr-01142-JGK Document 211 Filed 05/29/20 Page 8 of 11



     There is no question that the offenses in this case are

very serious –- the defendant distributed a substantial amount

of drugs over a substantial period of time. On the other hand,

the defendant was not convicted of an offense in which he used

violence, and there is no evidence that the defendant personally

ever used violence.      Moreover, the original sentence is also

extremely serious. The trial judge sentenced the defendant to

thirty years’ imprisonment, which was the bottom of the

Sentencing Guidelines Range at a time when the Sentencing

Guidelines were mandatory.        The defendant has already served

almost twenty-five years in prison, counting good time credit,

and the defendant is scheduled to be released on August 11,

2025.

     With respect to the history and characteristics of the

defendant, the defendant is now 58 years old with a history of

psychological problems. The sentencing court declined to

increase the defendant’s Guidelines Sentencing Range with a

leadership enhancement because he lacked the mental capacity for

that role. Prior to the sentence in this case, the defendant had

not been convicted of an offense for which he was sentenced to

more than one year in prison and for which he spent even a year

in prison. That fact demonstrates that the substantial sentence

that the defendant has already served should serve as a

substantial deterrent to further criminal conduct. Moreover,


                                      8
     Case 1:99-cr-01142-JGK Document 211 Filed 05/29/20 Page 9 of 11



when the defendant is released, he will be removed to the

Dominican Republic, further diminishing the prospect that the

defendant will be a danger to the public. The defendant has

family in the Dominican Republic and good employment prospects

there.

     The defendant’s record in prison suggests that he is a good

prospect for rehabilitation. He obtained his GED, has taken

numerous courses and has worked at various jobs in prison. While

he has had minor infractions in prison, there have been none

since 2015, and even the Government concedes that his prior

prison infractions “do not appear to rise to the level that

would counsel against the Court’s exercise of discretion.” Dkt.

No. 198 at 6.

     At the defendant’s sentencing, the trial judge noted that a

co-defendant who had approximately the same role as the

defendant in the narcotics business was sentenced principally to

twenty years’ imprisonment. Dkt. No. 142 at 19-20. While the

disparity between that sentence and the sentence imposed on the

defendant can be justified on the basis of plea bargaining, it

illustrates that the defendant has already spent more than

sufficient time in prison to satisfy the purposes of sentencing.

     On balance, therefore, the Court will reduce the

defendant’s sentence to Time Served on Counts One and Two. The

defendant has already served the maximum sentence permitted for


                                   9
      Case 1:99-cr-01142-JGK Document 211 Filed 05/29/20 Page 10 of 11



the remaining two Counts: twenty years on Count Three and ten

years on Count Five. 4 Therefore, the Court will reduce the

defendant’s sentence to Time Served on all counts to run

concurrently. The Court will reduce the defendant’s term of

supervised release to three years on all counts to run

concurrently, subject to the same conditions as the original

term of supervised release. That sentence is sufficient but no

greater than necessary to comply with the purposes set forth in

Section 3553(a)(2).




4 Count Three charged that the defendant distributed powder cocaine in
violation of 21 U.S.C. §§ 841(a) and 841(b)(1)(C). Dkt. No. 62. The maximum
sentence of imprisonment for Count Three was twenty years. Count Five charged
the defendant with illegally re-entering the United States after having been
removed following his conviction for an aggravated felony in violation of
8 U.S.C. § 1326(b)(2). Id. The maximum sentence of imprisonment for Count
Five was ten years.
                                     10
     Case 1:99-cr-01142-JGK Document 211 Filed 05/29/20 Page 11 of 11



                               CONCLUSION

     The Court has considered all of the arguments raised by the

parties. To the extent not specifically addressed above, the

arguments are either moot or without merit. The defendant’s

motion to reduce his sentence is granted. As explained above,

the defendant’s sentence is reduced to Time Served on all Counts

to run concurrently, to be followed by a term of three years

supervised release on all counts to run concurrently subject to

the same conditions as his original sentence of supervised

release.

SO ORDERED.

Dated:     New York, New York
           May 28, 2020                      /s/ John G. Koeltl
                                        _____________________________
                                              John G. Koeltl
                                        United States District Judge




                                   11
